 
 
IB 
Union Calendar No. 296
112th CONGRESS 2d Session 
S. 897
[Report No. 112–429] 
IN THE HOUSE OF REPRESENTATIVES 
 
November 3, 2011 
Referred to the Committee on Natural Resources 
 

April 16, 2012
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Surface Mining Control and Reclamation Act of 1977 to clarify that uncertified States and Indian tribes have the authority to use certain payments for certain noncoal reclamation projects and acid mine remediation programs. 
 
 
1.Abandoned mine reclamation 
(a)Reclamation feeSection 402(g)(6)(A) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)(6)(A)) is amended by inserting and section 411(h)(1) after paragraphs (1) and (5).  
(b)Filling voids and sealing tunnelsSection 409(b) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1239(b)) is amended by inserting and section 411(h)(1) after section 402(g).  
(c)Use of fundsSection 411(h)(1)(D)(ii) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a(h)(1)(D)(ii)) is amended by striking section 403 and inserting section 402(g)(6), 403, or 409.  
 

April 16, 2012
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
